UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 19-6052


MORRIS J. WARREN,

                   Petitioner - Appellant,

             v.

MARK BOLSTER, Acting Warden; J. RAY ORMOND, New Warden; UNITED
STATES PAROLE COMMISSION,

                   Respondents - Appellees.



                                     No. 19-6226


MORRIS J. WARREN,

                   Petitioner - Appellant,

             v.

MARK BOLSTER, Acting Warden; J. RAY ORMOND, New Warden; UNITED
STATES PAROLE COMMISSION,

                   Respondents - Appellees.



Appeals from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:18-cv-00601-LMB-MSN)


Submitted: May 16, 2019                                       Decided: May 20, 2019
Before DIAZ and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Morris J. Warren, Appellant Pro Se. Catherine M. Yang, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated cases, Morris J. Warren, a District of Columbia Code

Offender incarcerated at FCI Petersburg, seeks to appeal the district court’s orders

denying relief on Warren’s 28 U.S.C. § 2241 (2012) petition and denying his Fed. R. Civ.

P. 60(b) motion for relief from judgment. The orders are not appealable unless a circuit

justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A) (2012). A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies

relief on the merits, a prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the constitutional claims is

debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).           When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Warren has not

made the requisite showing. Accordingly, we deny Warren’s motion for a certificate of

appealability in Appeal No. 19-6052, deny a certificate of appealability in Appeal No. 19-

6226, and dismiss these appeals. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               DISMISSED

                                             3